The defendant Sally in her answer stated that soon after the death of her husband, the plaintiff Jesse, who had been upon terms of intimacy with her husband and herself, ceased to frequent her house, and she learned that he felt great dissatisfaction at the disposition which her husband had made of his property, and particularly at the liberal provision he had made for her; that being much afflicted at the death of her husband, her distress was aggravated at this alienation of the plaintiff Jesse, his brother, and that she became very desirous to conciliate him; that she accordingly requested him to visit her, and told him that to preserve the peace of the family she was willing to relinquish all her right to the property which had belonged to her husband; that, actuated by these feelings, she did, within a month after her husband's death, execute the deed mentioned in the bill.
Replications were filed to the answers, and amongst other proofs, that of the person who drafted and attested the deed that was taken. He stated that the defendant Sally, from the death of her husband up to the time when the deed was executed, was in great distress, which was much heightened by the dissatisfaction expressed by the (397) plaintiff Jesse with the provisions which his brother had made for her; to remove which, and to restore the good understanding which had subsisted between them, she was prevailed upon to execute the deed; that when the witness was about to draw it, the plaintiff observed to him that his sister, the defendant Sally, wished to give up a part of the land and negroes which she had received under the will of her husband; that the defendant replied, "No, Mr. Dawson; I do not wish to do it; I do it for the sake of peace" — upon which, the plaintiff's countenance bespoke anger. The defendant replied, "Fix it as you please; I shall be satisfied." That the plaintiff Jesse then prevailed upon the witness to draw *Page 228 
the deed, and that if he, the witness, had not interfered, the deed would have conveyed a present interest in the slaves to the plaintiff, instead of reserving a life estate to the defendant Sally.
Without examining into the question which the demurrer presents, viz., whether the plaintiffs are volunteers, and how far this Court will aid them by setting aside the division of the slaves, according to the prayer of the bill, the case may, and I think ought, to be decided upon the circumstances which preceded the execution of the deed, and those which were contemporaneous with it.
[His Honor then recapitulated the testimony of the attesting witness, as above stated, and proceeded:]
It is to carry into effect a deed of gift thus obtained that the present bill is filed. It does not appear to me that the free assent of the grantor was given to the execution of the deed. It was more the offspring (398) of her feelings than of her understanding. The plaintiff is at liberty to use it at law, if it will be of any avail to him there. But a court of equity cannot grant him any relief without transcending those limits which for ages it has professed to be governed by.
PER CURIAM.                              Bill dismissed, with costs.